United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-672
Issued: January 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 21, 2010 appellant, through his representative, filed a timely appeal from the
December 23, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly exercised its discretion in denying
authorization for surgery; and (2) whether OWCP properly terminated appellant’s compensation
benefits effective August 30, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 15, 2005 appellant, a 45-year-old federal air marshal, sustained an injury in
the performance of duty when he slipped and fell down stairs. OWCP accepted his claim for
lumbar sprain/strain, lumbar disc compromise and disc herniation at L4-5 and L5-S1 with
degenerative disc changes. Appellant received compensation for total disability on the periodic
rolls.
Dr. G. Michael Elkanich, the attending Board-certified orthopedic surgeon, found that
appellant was not capable of performing his usual job but could return to light duty. He
reviewed DVDs showing appellant coaching a little league baseball team, but he remained of the
opinion that appellant had an internal disc disruption at L4-5 and L5-S1 and was a candidate for
anterior and posterior lumbar reconstructive surgery based on complaints of symptomatology
and severe pain at those levels.
Dr. Gary J. La Tourette, a Board-certified orthopedic surgeon and OWCP referral
physician, opined that appellant’s total disability ceased by May 9, 2008, the date he was
observed meeting the physical demands of his coaching duties. Based on this observed
functional capacity, he found that anterior and posterior lumbar fusion surgery was not currently
warranted. Dr. La Tourette was sure that appellant continued to suffer residual pain from the
accepted injury, and he noted that physical impairments precluded appellant from performing a
number of physical activities required of a federal air marshal.2 Later, however, he agreed with
the recommendation of a functional capacity evaluation that appellant be returned to his
preaccident job position, given his inconsistent effort and invalid test results, unless there was
any medical evidence to the contrary.
OWCP found a conflict on the issues of surgery and disability for the date-of-injury
position. It referred appellant, together with the case record and a statement of accepted facts, to
Dr. Anthony B. Serfustini, a Board-certified orthopedic surgeon, for an impartial medical
evaluation. Dr. Serfustini reviewed appellant’s history of injury and medical records. He noted
appellant’s current symptomatology and findings on physical examination. Dr. Serfustini
offered the accident-related diagnoses of acute lumbosacral sprain/strain, contusion and
transitory aggravation to degenerative disc disease L4-5 and L5-S1. Nonaccident diagnoses
included degenerative disc and facet disease L4-5 and L5-S1, pain behavior and symptom
magnification.
Dr. Serfustini noted that soft-tissue injuries resolved approximately four months
postinjury. He added that the physical therapy program was quite successful, achieving a 90
2

On a Practical Exercise Performance Requirements form, Dr. La Tourette indicated that appellant could not
employ the following defensive tactics: use rapid and coordinated body movements to control an adversary or
defend against physical attack; have joint structures that are completely flexible and free from any abnormalities;
participate fully, both offensively and defensively, in all course requirements (i.e., throws, being thrown, takedowns,
and restraint applications); strike repeatedly a hand-held bag using feet, knees, hands and elbows for 20 seconds.
Dr. La Tourette also indicated that appellant could participate in the following aircraft tactical training: move
swiftly from a seated position to a position of cover and then strategically maneuver inside commercial single and
wide-body aircraft; control an adversary physically using takedowns and restraint techniques within the confines of
single and wide-body aircraft; and have joint structure that are completely free from any abnormalities.

2

percent improvement rate, which allowed appellant to move to a home exercise program.
Further, no less than five orthopedic consultations failed to reveal any significant neurological
deficit or finding. Dr. Serfustini was of the opinion that appellant’s activities of daily living, as
well as his capacity to perform the activities attendant to coaching little league baseball, clearly
indicated a level that would be compatible with work activities. Dr. Serfustini concluded that
appellant should be capable of performing his regular duties as a federal air marshal and was not
a candidate for any type of pain management or surgical intervention for the lumbosacral spine.
There was no objective evidence of residuals of the December 15, 2005 injury. The scientific
basis of this, Dr. Serfustini explained, was that appellant had no neurological deficits, no muscle
atrophy or fasciculations. Appellant was described as well muscled in spite of his stating that he
did not currently work out in a gym. Further, surveillance videos demonstrated normal physical
activities, including climbing an 8-foot chain link fence and standing for 2.5 hours at a time.
OWCP terminated appellant’s compensation benefits effective August 30, 2009. It found
that the weight of the medical evidence, represented by the opinion of the impartial medical
specialist, Dr. Serfustini, established that appellant had no objective findings to support
continuing residual of the accepted injury and was capable of performing his full work duties.
Further, this evidence established that surgical intervention was not warranted.
An OWCP hearing representative affirmed finding that OWCP met its burden when it
terminated compensation and medical benefits on the grounds that appellant no longer had
residuals of his accepted work injury. The hearing representative found that the weight of the
medical evidence rested with Dr. Serfustini, whose opinion as an impartial medical specialist
was entitled to special weight. The hearing representative noted that although Dr. Elkanich
continued to support continuing injury-related conditions and the need for surgical intervention,
he did not provide adequate reasoning as to why Dr. Serfustini’s opinions were incorrect.
Appellant requested reconsideration and submitted a new functional capacity evaluation.
He argued that Dr. Serfustini did not base his opinion on a complete and accurate factual and
medical history, as he questioned the acceptance of appellant’s displaced intervertebral disc and
did not review appellant’s job description. Also, he argued that Dr. La Tourette’s rationale for
work restrictions was incomplete.
In a decision dated December 23, 2010, OWCP reviewed the merits of appellant’s case
and denied modification of its prior decision. It found that the body of the medical evidence
substantiated that the work injury was an aggravation of the underlying degenerative condition
rather than an occurrence by direct cause. OWCP found that the weight of the medical opinion
evidence rested with Dr. Serfustini and noted that appellant submitted no medical report from a
qualified physician interpreting the new functional capacity evaluation.
On appeal, appellant argues that OWCP did not meet its burden of proof to justify the
termination of his compensation benefits. He makes substantially the same arguments raised in
his request for reconsideration: Dr. Serfustini did not base his opinion on a complete and
accurate factual and medical history; his opinion on residuals was not entitled to special weight,
as there was no conflict on the issue of continuing residuals; he did not review the job
description; Dr. La Tourette did not explain how an invalid functional capacity evaluation

3

established that appellant could perform the full range of his air marshal duties; and the
functional capacity evaluation used by Dr. La Tourette and Dr. Serfustini was invalid.
LEGAL PRECEDENT -- ISSUE 1
FECA furnishes to an employee who is injured while in the performance of duty the
services, appliances and supplies prescribed or recommended by a qualified physician that the
Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of any
disability or aid in lessening the amount of any monthly compensation.3 OWCP must therefore
exercise discretion in determining whether the particular service, appliance or supply is likely to
affect the purposes specified in FECA.4 The only limitation on OWCP’s authority is that of
reasonableness.5
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.6 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
A conflict in medical opinion arose on the need for surgery. Dr. Elkanich, the attending
orthopedic surgeon, found that appellant suffered from an internal disc disruption at L4-5 and
L5-S1 and was a candidate for anterior and posterior lumbar reconstructive surgery based on
complaints of symptomatology and severe pain at those levels. Dr. La Tourette, the secondopinion orthopedic surgeon disagreed. Having observed appellant’s activities as a little league
baseball coach, he found that appellant had a functional capacity that would not warrant the
proposed surgery currently. Also, appellant did not use frequent narcotic medications and only
occasionally used anti-inflammatory medication. OWCP properly referred appellant to
Dr. Serfustini, a Board-certified orthopedic surgeon, to resolve the conflict.
OWCP provided Dr. Serfustini with appellant’s case record and a statement of accepted
facts so he could base his opinion on a proper factual and medical history. Dr. Serfustini
concluded that appellant was not a candidate for any type of surgical intervention for the
lumbosacral spine. He noted that no less than five orthopedic consultations failed to reveal any
significant neurological deficit or finding. Dr. Serfustini also noted appellant’s activities of daily
3

5 U.S.C. § 8103(a).

4

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of the
Act and must exercise that discretion to achieve the objectives of section 8103).
5

Daniel J. Perea, 42 ECAB 214 (1990).

6

5 U.S.C. § 8123(a).

7

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

living and his demonstrated activities coaching little league baseball. His opinion on the need for
surgery appears sound and rational and is entitled to special weight in resolving the conflict.
Dr. Elkanich’s continuing opinion on the need for surgery only reinforced the conflict that
OWCP selected Dr. Serfustini to resolve; it did not create a conflict with the impartial medical
specialist. As the weight of the evidence supported that appellant was not currently a candidate
for surgical intervention, the Board finds that OWCP properly exercised its broad discretion
under FECA to deny authorization for the proposed surgery and affirms the December 23, 2010
decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Appellant argues that Dr. Serfustini did not follow the statement of accepted facts, which
accepted a displaced disc. To be accurate, the statement of accepted facts stated that OWCP
expanded its acceptance of appellant’s claim to include lumbar disc compromise and disc
herniation at L4-5 and L5-S1 with degenerative changes. Dr. Serfustini based his opinion on the
number of orthopedic consultations that had failed, notwithstanding the accepted medical
conditions, to reveal any significant neurological deficit or findings, and on appellant’s capacity
to perform activities of daily living and activities related to coaching little league baseball.
LEGAL PRECEDENT -- ISSUE 2
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.8 Once OWCP accepts a claim, it has the
burden of proof to justify terminating or modifying compensation benefits.9 After it has
determined that an employee has disability causally related to federal employment, OWCP may
not terminate compensation without establishing that the disability has ceased or that it is no
longer related to the employment.10
ANALYSIS -- ISSUE 2
OWCP asked Dr. Serfustini to resolve a conflict on the issue of disability for work but
the Board finds no true conflict on that issue between Dr. Elkanich and Dr. La Tourette.
Dr. Elkanich found that appellant was not capable of performing his usual job. Initially,
Dr. La Tourette agreed. He found that physical impairments precluded appellant from
performing a number of specific physical activities required of a federal air marshal. But, in a
supplemental report, he decided to support the recommendation of a functional capacity
evaluation that appellant be returned to his preaccident job because of inconsistent effort. This
change of opinion raised two problems. The functional capacity evaluation recommended
8

5 U.S.C. § 8102(a).

9

Harold S. McGough, 36 ECAB 332 (1984).

10

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

5

appellant’s return to duty “unless there is any medical evidence to the contrary.” Dr. La Tourette
provided that evidence on the Practical Exercise Performance Requirements Form when he
found that appellant could not employ certain defensive tactics or perform in certain aircraft
tactical training maneuvers required of the preinjury job. Also, Dr. La Tourette did not explain
how appellant’s inconsistent effort on the latest functional capacity evaluation meant that
appellant could now meet all the practical exercise performance requirements. His supplemental
report made no mention of those requirements.
Because Dr. La Tourette did not provide sufficient rationale for his change of opinion on
the issue of disability for work, the Board finds that his opinion was of diminished probative
value and was insufficient to create a true conflict warranting referral to an impartial medical
specialist.11
This meant that, when OWCP referred appellant to Dr. Serfustini for an opinion on
disability, Dr. Serfustini did not serve in the capacity of an impartial medical specialist. He was,
for purposes of that issue, another second-opinion referral physician. Dr. Serfustini found that
appellant’s activities of daily living, as well as his capacity to perform the activities attendant to
coaching little league baseball, clearly indicated a level that would be compatible with work
activities. Although this generally supported OWCP’s termination of disability compensation,
Dr. Serfustini did not address the practical exercise performance requirements of appellant’s
federal air marshal position. The requirements were a matter of record, and Dr. La Tourette had
indicated that appellant could not perform a number of the specific physical requirements.
Instead of vaguely referring to work activities, Dr. Serfustini should have addressed the
requirements directly. When he did not, he left some doubt whether he based his opinion on a
proper factual background. The Board therefore finds that his opinion on the issue of disability
for work is of diminished probative value and does not carry the weight of the medical opinion
evidence.12
For this reason, the Board finds that OWCP did not meet its burden of proof to justify the
termination of appellant’s disability compensation.
The Board will reverse OWCP’s
December 23, 2010 decision on the issue of disability for work and will remand the case for a
proper reinstatement of compensation benefits.
On the issue of entitlement to medical benefits, the Board finds no conflict between
Dr. Elkanich and Dr. La Tourette. Both reported that appellant suffered painful residuals of the
accepted employment injury. So once again, when OWCP asked Dr. Serfustini for an opinion on
residuals, he was not serving in the capacity of an impartial medical specialist but of a secondopinion referral physician. Dr. Serfustini found no objective evidence of residuals: no
neurological deficits, no muscle atrophy or fasciculations, appellant was well muscled and had
demonstrated normal physical activities. Notwithstanding OWCP’s acceptance of lumbar disc
compromise, Dr. Serfustini offered sound rationale for his conclusion. The Board finds that his
opinion created a conflict with Dr. Elkanich, who continued to support injury-related residuals.
11

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

12

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of
medical opinions).

6

But as the conflict remains unresolved, the weight of the medical opinion evidence does not
justify the termination of appellant’s medical benefits. The Board finds that OWCP has not met
its burden of proof on this issue. The Board will reverse OWCP’s December 23, 2010 decision
on the issue of medical benefits and will remand the case for proper reinstatement of benefits for
the accepted medical conditions.
CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying authorization for
surgery. The Board also finds that OWCP improperly terminated appellant’s compensation
benefits.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part. The case record is
returned to OWCP for further action consistent with this opinion.
Issued: January 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

